      Case 3:20-cr-02061-FM Document 33 Filed 04/19/21 Page 1 of 1



                                                                   8
                                                                       %%


                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          EL PASO DIVISION

UNITED STATES                             §
OFAME1UCA                                 §
                                          §
                 PLAINTIFF,               §
V.                                                    NO. EP:20-CR-2061-DB
MI JUNG COOK                              §
                                          §
                 DEFENDANT                §




      On this date came on to be considered the Joint Motion for Transfer, and the
Court having considered the premises, is of the opinion that the same should be and
is hereby GRANTED.
      It is therefore ORDERED that the instant case is transferred to the Court of
United States District Judge Frank Montalvo.
      SO ORDERED on this the______             of April, 2021.


Accepted:


     4:
FRANK MONTALVO                                                RIONES
                                                          D'IJJ'
United States District Judge                         Senidr United States District Judge
